THE COURT.
Upon affidavits, appellant obtained an order to show cause why respondent should not be punished for contempt for failure to make certain monthly payments as required in the decree of divorce theretofore entered between the parties. Upon the hearing the trial court held respondent not in contempt and discharged the order to show cause. From that order plaintiff appealed to this court, whereupon defendant now moves to dismiss the appeal upon the ground that the order appealed from is a final order or judgment from which no appeal lies.
The appeal must be dismissed. It is an attempt to appeal from an order finding respondent not guilty of contempt of court, and section 1222 of the Code of Civil Procedure provides that the judgment and order of the court made in eases of contempt are final and conclusive.
We need but to cite the case of Gale v. Tuolumne Water Co., 169 Cal. 46 [145 Pac. 532], as an answer to the contention of appellant.
The motion is granted and the appeal is dismissed.